 Case 1:11-cr-10063-JDB Document 111 Filed 06/09/21 Page 1 of 5                       PageID 662




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                            No. 1:11-cr-10063-JDB-1

BRYAN STEFANO GOYER,

      Defendant.
______________________________________________________________________________

    ORDER DENYING DEFENDANT’S SECOND MOTION FOR COMPASSIONATE
                         RELEASE, AS SUPPLEMENTED
______________________________________________________________________________

       Pursuant to a judgment entered October 22, 2012, the Defendant, Bryan Stefano Goyer,

was sentenced to 180 months’ imprisonment, to be followed by four years of supervised release,

upon a guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)

and 924(a), (e). (Docket Entry (“D.E.”) 52.) In an order entered July 15, 2020, the Court denied

his pro se motion for compassionate release. (D.E. 93.) Before the Court is his second pro se

motion for such relief (D.E. 95), as supplemented by counsel (D.E. 97, 102). The Government

filed a response objecting to the relief sought (D.E. 99), as well as a supplemental brief (D.E. 105).

On May 6 and 20, 2021, the Court conducted hearings on the motions. (D.E. 106, 109.)

Defendant’s counsel filed a supplemental post-hearing brief on May 26, 2021. (D.E. 110.) The

motions are now ripe for disposition.

       As noted by the Court in its previous order, compassionate release requests are governed

by 18 U.S.C. § 3582(c)(1)(A)(i), which provides in pertinent part that

       [t]he court may not modify a term of imprisonment once it has been imposed except
       that . . . the court, upon motion of the Director of the Bureau of Prisons [(“BOP”)],
       or upon motion of the defendant after the defendant has fully exhausted all

                                                  1
 Case 1:11-cr-10063-JDB Document 111 Filed 06/09/21 Page 2 of 5                           PageID 663




       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment . . ., after considering the factors set forth in [18 U.S.C.] § 3553(a)
       to the extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i).

       Thus, under the statute, “an imprisoned person may file a motion for compassionate release

after (1) exhausting the BOP’s administrative process; or (2) thirty days after the warden received

the compassionate release request—whichever is earlier.” United States v. Jones, 980 F.3d 1098,

1105 (6th Cir. 2020). Based on the documentation appended to Defendant’s initial compassionate

release motion, the Court found that it was unable to determine whether exhaustion had occurred.

However, at this juncture, the Government concedes that the exhaustion requirement has been

satisfied. The Court will now move to the merits of the request.

       There are three substantive requirements that must be met before a district court can grant

compassionate release: “(1) district courts must ‘find’ both that ‘extraordinary and compelling

reasons warrant a sentence reduction’ and that (2) ‘such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission’ before (3) considering all relevant

sentencing factors listed in 18 U.S.C. § 3553(a).’” United States v. Harvey, 996 F.3d 310, 314

(6th Cir. 2021) (per curiam) (brackets omitted) (quoting Jones, 980 F.3d at 1101). The district

court may deny a compassionate release motion “when any of the three prerequisites listed in §

3582(c)(1)(A) is lacking and do not need to address the others.” Id. (quoting United States v. Elias,

984 F.3d 516, 519 (6th Cir. 2021).

       In this case, the Court finds Goyer has failed to establish the first requirement and, thus, it

need not consider the remaining elements.           The “district courts have discretion to define

‘extraordinary and compelling’ on their own initiative.” Elias, 984 F.3d at 519-20. Goyer is

                                                   2
 Case 1:11-cr-10063-JDB Document 111 Filed 06/09/21 Page 3 of 5                      PageID 664




currently housed at Federal Correctional Institution Hazelton in Bruceton Mills, West Virginia,

and has a projected release date of November 28, 2025. https://www.bop.gov.inmateloc/ (last

visited Jun. 9, 2021). Defendant, who is thirty-seven years old and black, seeks compassionate

release because his underlying medical conditions, including Type 2 diabetes mellitus,

hypertension, and a history of deep vein thrombosis, as well as his race, render him at an increased

risk of death should he contract the COVID-19 virus in prison.

       On March 9, 2021, however, Goyer was administered the first dose of the COVID-19

vaccine produced by Pfizer. He received the second dose on March 30, 2021. According to a

report on a new study by the Centers for Disease Control and Prevention dated June 7, 2021,

mRNA vaccines such as Pfizer’s reduce the risk of infection by ninety-one percent for those fully

vaccinated.     www.cdc.gov/releases/2021/p0607-mrna-reduce-risks.html (last visited June 9,

2021). The report further noted that “fully vaccinated people who still get COVID-19 are likely

to   have     milder,   shorter   illness[.]”   Id.      FCI    Hazelton    has   1,905    inmates.

www.bop.gov/locations/institutions/haf/ (last visited June 9, 2021). The Government stated in its

supplemental brief filed over a month ago that 1,782 of its inmates and 377 staff members had

been vaccinated. The Court assumes those numbers have risen in the intervening weeks. At this

time, the BOP reports no active cases of the virus among inmates and only one among staff at the

facility. www.bop.gov/coronavirus/ (last visited June 8, 2021).

       Courts have routinely denied compassionate release motions based on COVID-19 concerns

where the inmate has received the vaccine. United States v. Shade, Case No. 2:19-cr-88, 2021 WL

2069759, at *2 (S.D. Ohio May 24, 2021) (as defendant had been fully vaccinated, the coronavirus

was not an extraordinary and compelling reason for his release); United States v. Quijada-Castillo.

Criminal Action No. 3:19-CR-20-CRS, 2021 WL 1930710, at *3 (W.D. Ky. May 13, 2021) (where



                                                 3
 Case 1:11-cr-10063-JDB Document 111 Filed 06/09/21 Page 4 of 5                     PageID 665




movant had been vaccinated, request for compassionate release based on potential for COVID-19

infection had been rendered moot); United States v. McIver, Criminal Action No. 5:17-069-DCR,

2021 WL 1792070, at *2 (E.D. Ky. May 5, 2021) (“Put simply, the defendant has not demonstrated

that COVID-19 is an extraordinary and compelling reason for reducing his sentence, particularly

when he has been vaccinated against the virus.”), appeal filed (No. 21-5523) (6th Cir. May 24,

2021). These decisions have been rendered even where the inmate suffers from co-morbidities.

See United States v. Taylor, Case No. 2:17-cr-20640-3, 2021 WL 2283743, at **1-2 (E.D. Mich.

June 4, 2021) (defendant who was morbidly obese and suffered from asthma and sleep apnea, and

who had been fully vaccinated with the Pfizer vaccine, could not establish extraordinary and

compelling reasons for relief based on COVID-19 concerns); United States v. Dalton, No. 2:13-

CR-00037-5-JRG-DHI, 2021 WL 1911129, at **1, 5 (E.D. Tenn. May 12, 2021) (defendant

suffering from lupus, cardiac arrhythmia, and prediabetes who had received both doses of Pfizer

vaccine had failed to identify an extraordinary and compelling reason for release); United States

v. Jackson, No. 3:11-cr-00138, 2021 WL 1721427, at **1-2 (M.D. Tenn. Apr. 30, 2021) (court

found defendant suffering from hyperlipidemia, prediabetes, sleep apnea, and obesity who had

received Pfizer vaccine had not demonstrated extraordinary and compelling reasons for release,

noting that “virtually every district court considering the issue[] has determined that being fully

vaccinated by the Pfizer shots (or the comparatively effective Moderna shots) precludes a finding

of an ‘extraordinary and compelling’ reason within the meaning of [§] 3582(c)(1)(A). This

includes federal trial courts within this circuit.”); see also United States v. Parham, Cause No.

1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021) (“Although not

100% effective at preventing COVID-19 infection, the vaccine substantially reduces the risk of

serious illness or death from COVID-19, even in patients with high-risk medical conditions[;]”



                                                4
 Case 1:11-cr-10063-JDB Document 111 Filed 06/09/21 Page 5 of 5                   PageID 666




thus, inmate’s COVID-19 concerns did not rise to the level of extraordinary and compelling reason

justifying release). As he has been fully vaccinated against COVID-19, Goyer has failed to show

extraordinary and compelling reasons for his early release.

       His motion is, therefore, DENIED. The Clerk is DIRECTED to terminate D.E. 95, 97, and

102.

       IT IS SO ORDERED this 9th day of June 2021.

                                             s/ J. DANIEL BREEN
                                             UNITED STATES DISTRICT JUDGE




                                                5
